Citation Nr: 1040788	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
residuals of a left shoulder injury with mild degenerative 
changes, status post arthroscopy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1973 to March 1976.

The matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 30 percent rating for the 
Veteran's left shoulder disability.  

In a March 2006 rating decision, the RO granted the Veteran 100 
percent temporary total rating (TTR) post surgery under the 
provisions of 38 C.F.R. § 4.30 from July 25, 2005 based on a 
period of convalescence following left shoulder arthroscopy 
performed on July 25, 2006; a scheduler 30 percent rating was 
restored from November 1, 2005.  

In February 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued the 
denial of the Veteran's claim (as reflected in an April 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A left shoulder disability is manifested by pain on use and 
limitation of motion to shoulder level.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5202 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for a left 
shoulder disability was received in August 2004.  He was notified 
of the provisions of the VCAA by the RO in correspondence dated 
in September 2004 and March 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  

Thereafter, the claim was reviewed and a supplemental statement 
of the case (SOC) was issued in April 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claim have been obtained and associated with his claims 
file.  He was provided with a VA examination in October 2004 to 
assess the nature of his left shoulder injury.  He failed to 
appear for VA examinations in May and July 2009 and February 
2010.  The 2009 examinations were cancelled by the Veteran, but 
he failed to report for his February 2010 VA examination with no 
good cause shown.  In this regard, the Court has held, "The duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran is currently assigned a 30 percent 
disability rating for DJD of the left shoulder under Diagnostic 
Code 5202, with the exception of a period of TTR.  

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm 
movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).

  
38 C.F.R. § 4.71, Plate 1 (2009).

Factual Background

The Veteran was granted service connection for a left shoulder 
disability upon separation from service due to an in-service left 
shoulder injury. 

In a September 2004 VA neurology progress note, the examiner 
noted 5/5 strength in all four limbs, no pronator drive, normal 
muscle bulk, give away in the left hand, and tenderness over the 
left wrist.  The examiner also noted that the Veteran had intact 
vibratory, touch, and cold sensation in all limbs, with 1/4 
bilateral biceps.  The examiner referred to a normal nerve 
conduction study from August 2004.  The examiner further reported 
the Veteran had a history of left shoulder surgery with 
subsequent dysesthesias upon shoulder rotation, probably a form 
of transient brachial plexopathy since it involves both the upper 
and lower nerve roots by clinical description.  The examiner 
opined that the Veteran's condition was more related to 
osteoarthritic disease then neurological.  

During an October 2004 VA examination, the Veteran complained of 
left shoulder pain at the anterior aspect of the left shoulder, 
and a popping sensation every time he tried to rise up the left 
arm.  He reported that when there was popping, he experienced a 
spear of pain over the left shoulder area.  He also reported 
flares while lifting, and aggravation by turning the steering 
wheel.  He indicated additional function impairment during flare-
ups.  The Veteran stated he had not worked since September 2002 
when he was laid off as a painter due to the inability to do 
lifting or raising of his left arm.  Upon examination, the 
examiner found flexion to 90 degrees, a snap suggesting 
instability, severe tenderness at the anterior aspect of the left 
shoulder at the acromion area, muscle spasm with adduction to 80 
degrees, some instability with passive motion of the shoulder 
abduction and overall flexion, crepitation, and additional loss 
of motion due to pain.  The examiner noted that from the 
examination, the pain was worse on abduction, consistent with 
impingement syndrome.  The diagnosis was status post strain of 
the shoulder with rotator cuff tear, status post arthroscopic 
repair with impingement syndrome.  

In a January 2005 VA progress note, the Veteran complained of a 
constant discomfort, popping and weakness of the shoulder.  He 
also reported he had to convert to being right-handed because of 
his left shoulder.  The examiner noted forward flexion to 100 
degrees.  

In a March 2005 VA progress note, the examiner noted extremely 
limited active and passive range of motion 2/2 to pain, 
palpable/painful mechanical popping with forward flexion, 
external rotation, and abduction that localized to anterior 
shoulder, and pain exacerbated with bicipital groove palpation.  
Upon examination, the examiner noted forward flexion to 90 
degrees.  

July, August, and September 2005 VA progress notes included 
findings of forward flexion to 90 degrees.  

A July 2005 VA arthroscopy found an intact rotator cuff, grade 3-
4 CM lesion on the superior/anterior humoral head, subluxation 
biceps tendon with tendonitis, and diffuse synovitis.  
Manipulation under anesthesia included forward flexion to 160 
degrees.  A SAD (subacromial decompression), biceps tenolysis and 
debridement of the synovium were performed.

Private treatment records in July 2005 indicate treatment with 
physical therapy. 

In an October 2005 VA progress note, the examiner noted forward 
flexion to 105 degrees, abduction to 80 degrees, internal 
abduction to 80 degrees, external rotation to 80 degrees, and 
internal rotation to 75 degrees.  

A March 2006 private physical therapy discharge report noted 
forward flexion to 120 degrees and external rotation to 86 
degrees. 

In August 2006, the Veteran underwent a right shoulder 
arthroscopy with rotator cuff repair. 

In October 2006 VA physical notes, active/passive left shoulder 
range of motion was recorded as:  forward flexion to 
140/165degrees, abduction to 115/135 degrees, internal rotation 
to 55/70 degrees, and external rotation to 60/80 degrees.  May 
2007 VA physical therapy notes, active left shoulder range of 
motion was recorded as:  forward flexion to 142degrees, abduction 
to 90 degrees, internal rotation to 32 degrees, and external 
rotation to 60 degrees.  

During a September 2008 VA primary care assessment, the Veteran 
reported he was doing well with his shoulder pain, and that he is 
having some popping in his left shoulder from time to time.   

In October 2008, the Veteran was seen by his primary care 
physician due to continued pain in his left shoulder.  He gave a 
history of subacromial decompression (SAD) for a bone spur in 
2006 and reported he was now getting a similar pain.  An X-ray 
report from the time found no acute fracture, dislocation, or 
osteoarthritic changes of the left shoulder.  

The Veteran's 30 percent rating is based on evidence of recurrent 
dislocation of at scapulohumeral joint with guarding of all arm 
movements.  Based on the evidence of record, the Board finds that 
a rating in excess of 30 percent for a left shoulder disability 
is not warranted, as there is no evidence fibrous union, non-
union, or loss of head of the humerus warranting a rating in 
excess of 30 percent.  In fact, at no time during the appeal 
period were there any findings of dislocation.  However, the 
Board will not disturb the Veteran's current 30 percent 
disability rating.  

To give the Veteran every consideration in connection with the 
matters on appeal, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his 
left shoulder disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).  

None of the competent medical evidence of record during this time 
period shows that the Veteran has ankylosis of the scapulohumeral 
articulation; or impairment of clavicle or scapula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5203 (200).  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Therefore, the 
assignment of a rating in excess of 30 percent for the Veteran's 
left shoulder disability based upon any of these diagnostic codes 
is not warranted.  

The Board recognizes that the Veteran does have some limitation 
of motion of the left shoulder; however, there are no findings of 
limitation of motion to 25 degrees from the side which would 
warrant a 40 percent disability rating under Diagnostic Code 
5201.

The Board has also considered whether an increased rating based 
on a greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted during this time period.  The 
Board observes that there is no objective evidence that the 
Veteran's left shoulder is further limited by fatigue, weakness, 
lack of endurance, or incoordination.  Although in October 2004, 
the Veteran complained of additional limitation of function with 
flare-up, the examiner did not report any objective findings of 
additional limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 30 percent 
under the schedular criteria for a left shoulder disability.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.   In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.   First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.   
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his left shoulder disorder that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during the appeal period.  
While the Board notes that the Veteran complained that his left 
shoulder disorder interfered with his painting job and has 
required him to lose his job, there is simply no objective 
evidence showing that the left shoulder disorder alone has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned rating).  The Board notes that 
the Veteran was assigned a TTR for his period of convalescence 
after surgery on his service-connected left shoulder disability.  
The Veteran's impairment is contemplated by the schedular rating 
assigned.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
residuals of a left shoulder injury with mild degenerative 
changes, status post arthroscopy is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


